Citation Nr: 9900341	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-21 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This matter initially came to the Board of Veterans Appeals 
(Board) from a January 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the claim of entitlement to a 
bilateral ear condition due to fungus with defective hearing 
and decreased equilibrium.  In February 1996, VA received the 
veterans notice of disagreement, and a statement of the case 
was issued.  VA received his substantive appeal in April 
1996, and a hearing was conducted before a hearing officer at 
the RO in October 1996. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that a fungus infection and noise 
exposure incurred during service caused his hearing loss, 
tinnitus and vertigo.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claims of entitlement to 
service connection for hearing loss, tinnitus, and vertigo 
are not well-grounded.


FINDINGS OF FACT

1.  No competent medical evidence has been presented to 
demonstrate a nexus between bilateral hearing loss and any 
disease or injury in service.

2.  No competent medical evidence has been presented to 
demonstrate a nexus between tinnitus and any disease or 
injury in service.

3.  No competent medical evidence has been presented to 
demonstrate a nexus between vertigo and any disease or injury 
in service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
5107(a) (West 1991). 

2.  The veteran has not submitted a well-grounded claim for 
service connection for tinnitus.  38 U.S.C.A. § 5107(a) (West 
1991). 

3.  The veteran has not submitted a well-grounded claim for 
service connection for vertigo.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veterans service medical records appear to have been 
lost in the fire at the National Personnel Records Center 
(NPRC) in 1973.  However, his March 1946 separation 
examination report and excerpts from sick reports for 1945 
are of record.  At the time of separation from service, the 
examination revealed 15/15 hearing bilaterally on whispered 
voice, and no abnormalities of the ear nose or throat.  Sick 
reports show that from September 12, 1945, to September 15, 
1945, and from September 24, 1945, to September 26, 1945, the 
veteran was sick with an illness incurred in the line of 
duty, and was then dispatched back to duty.  The veteran 
served as a special vehicle operator, which included 
responsibilities such as putting gasoline in planes and doing 
maintenance and repairs on trucks.  It was also indicated 
that he performed these duties for 9 months while overseas on 
Okinawa.

VA records show that the veteran was hospitalized and treated 
in January 1977 for dizziness and vertigo of unknown 
etiology, and hearing loss.  An ENG revealed dizziness, and a 
January 1977 brain scan was normal.  On VA housebound 
examination of February 1977, the examiner reported diagnoses 
of dizziness and vertigo with possible brain stem infection, 
and hearing loss. 

The following was noted in private treatment records, dated 
from 1958 to 1996: complaints of dizzy spells, vertigo and 
eardrum discomfort in October 1964; complaints of an earache 
in November 1965; complaints of a plugged right ear and a 
diagnosis of mild external otitis with wax in December 1967; 
complaints of dizzy spells in December 1976 and March 1982; 
wax in the right ear canal in August 1985, and excess cerumen 
in August 1988.  An audiological evaluation conducted by the 
Lawrence County Rehabilitation Center in April 1991 is also 
included in the claims folder.  

The records also reflect the veterans hospitalization and 
treatment in August 1976 while on vacation in Denver, 
Colorado following the sudden onset of dizziness, nausea and 
unsteady gait.  Regarding his treatment in Denver, Dr. G. L. 
Brown reported in a September 1976 memorandum, a final 
diagnosis of vestibular neuronitis.  In an October 1976 
letter to Dr. Shaffer and Dr. J. L. Mansell, Dr. Rafael 
Tarnopolsky discussed his visit with the veteran following 
the incident.  It was noted that the veteran had a hearing 
loss before the incident in Denver, and that it worsened 
since that time.  It was reported that the veteran complained 
of intermittent ringing in the ears.  Dr. Tarnopolsky 
discussed how another specialist treated the veteran, and the 
recurrence of the vertigo bouts.  The reported impressions 
were paroxysmal benign nystagmus, acute viral labyrinthitis, 
and rule out luetic labyrinthitis.  Audiometry revealed 
severe bilateral sensorineural hearing loss with normal 
discrimination scores.  Tone decay tests for retro-cochlear 
disease were positive.  SISI test for cochlear disease was 
negative.  Electronystagmography showed a weakness of the 
left inner ear and right directional preponderance.  The 
examination of the ears, nose and throat revealed mild 
allergic rhinitis of old standing.  In an April 1982 letter 
to Dr. Mansell, Dr. F. Owen Black discussed the veterans 
symptoms of positional vertigo associated with nausea.  
Following the review of the medical history provided by Dr. 
Mansell, Dr. Black concluded that the symptoms were 
characteristic of right benign paroxysmal positional 
nystagmus (BPPN) and vertigo.  Dr. Black commented that the 
most common cause is head trauma, and that the veterans 
complaints of diplopia with his vertigo attacks were the same 
as those of patients with active BPPN.  Dr. Black also 
reported that audiometry revealed a very mild sensorineural 
hearing loss, which was more likely to be noise induced.  
Speech recognition scores were 96 percent bilaterally, and 
tympanic reflexes were normal. 

On the authorized audiological evaluation in October 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
50
65
55
49
LEFT
45
55
60
60
55

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 80 percent in the left ear.  
The veteran reported that he first noticed his bilateral 
hearing loss in 1946 following a fungus infection, and that 
he first noticed his tinnitus in 1995.  He also reported that 
problems with keeping his balance began around 1977, and that 
it usually occurs when he looks up.  On a report completed a 
few days later, there was a reported history of tinnitus 
since 1946, which has worsened since that time. 

In October 1996, the veteran testified that during service he 
was exposed to noise while fueling airplanes and while 
sleeping under heavy artillery every night.  He also 
maintained that a fungus infection he contracted was related 
to the type of water used aboard ship, and that he has had 
problems with his ears since that time.  Six months after his 
separation from service, he was treated by a private 
physician who informed him that his ear problems were the 
result of a fungus from the water in the Chesapeake Bay.  He 
discussed treatment in 1977 for a condition of an unknown 
cause, and that he carried multiple diagnoses.  During the 
hearing, it was noted that the veteran was first diagnosed 
with vertigo in 1977, and that his problems with tinnitus 
began around that same time.  It was pointed out that Dr. 
Mansell, who has treated the veteran for the past 48 years, 
was prepared to offer an opinion regarding the veterans 
condition.  The veteran mentioned that Dr. Mansell took over 
the practice for the veterans previous physician, Dr. 
Shaffer.  The transcript also reflects some discussion of the 
veterans cardiovascular problems and his vertigo symptoms.

In a November 1996 note, Dr. J. L. Mansell reported that the 
veteran had a 10 year history of tinnitus and partial 
deafness, and that he had severe acute labyrinthitis with 
occasional vertigo since 1977.  Dr. Mansell opined that there 
was no relationship between the conditions noted and ear 
fungus with otitis externa in 1945.  He pointed to the 
possibility of a relationship between deafness and noise 
exposure during service, but concluded that it would be 
unusual for symptoms to be dormant for approximately 50 
years.  

II.  Legal Analysis

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1997).  Certain chronic diseases, including 
sensorineural hearing loss, will be presumed to have been 
incurred during service, if manifested to a compensable 
degree within the year after service.  38 C.F.R. §§ 3.307, 
3.309 (1997).  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1997).  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1997).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1997).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of well-grounded 
claims under 38 U.S.C.A. § 5107(a) for service connection for 
bilateral hearing loss, tinnitus and vertigo.  There must be 
more than a mere allegation; a claimant must submit evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990), Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  If he has not, his appeal must fail and there is no 
duty to assist him in the development of facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veterans claims 
are not well-grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether these claims are well-grounded, the Board 
notes that the record on appeal includes the veterans 
service discharge examination report, sick reports, post-
service treatment records, and an October 1997 VA examination 
report.  Collectively, the medical evidence does show that 
the veterans hearing loss meets the definition of a hearing 
loss disability under 38 C.F.R. § 3.385 (1997), and that he 
has tinnitus and attacks of vertigo.  Therefore, the first 
requirement for a well-grounded claim is satisfied.

The lay and medical evidence confirms a history of noise 
exposure during service.  Also, the veterans statements are 
sufficient to show that he suffered from a fungus infection 
during service, and that he subsequently had problems with 
hearing loss, tinnitus, and vertigo.  However, the evidence 
is lacking with respect to a medical professionals opinion 
showing a nexus between the noise exposure and a fungus 
infection during service, and the current manifestations of 
bilateral hearing loss, tinnitus and vertigo. 

As discussed above, the veterans treating physician Dr. 
Mansell was of the opinion that the veterans hearing loss, 
tinnitus, and vertigo are not associated with noise exposure 
during service or otitis media in 1945.  Even though Dr. 
Mansell referred to the possibility the hearing loss was due 
to noise exposure during service, he discounted that 
possibility in his reference to the rarity of an approximate 
50 year dormancy of symptoms.  

Arguably, the medical history reported by the veteran at the 
time of the October 1997 VA examination regarding the onset 
of tinnitus, indicates that the condition has existed since 
service and became manifest at that time.  However, in 
LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held that 
medical professionals are not competent to transform a lay 
history, unenhanced by medical comment, into competent 
medical evidence based on their status as medical 
professionals.  Although the veteran reported such a 
longstanding history of tinnitus, the physician could only 
confirm the veterans contention through medical evaluations.  
The Board points out that the VA physician merely reported 
the history given, but did not offer an opinion regarding the 
date of onset or the cause of the condition.  Furthermore, a 
review of the above evidence shows that complaints of ringing 
in the ears first appear in the record around 1976, and the 
reported histories in the medical records date the onset of 
tinnitus around 1977.  Therefore, most of the evidence of 
record clearly contradicts the history reported on VA 
examination in October 1997.  

The only evidence in support of such a nexus consists of the 
veterans own assertions.  Normally, where the issue is 
factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including the 
veterans solitary testimony may constitute sufficient 
evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
However, the United States Court of Veterans Appeals (Court) 
has held that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The assertions of a lay party on matters of medical 
causation of a disease or disability are not sufficient to 
make a claim well-grounded.  Moray v. Brown, 5 Vet. App. 211 
(1993). Therefore, the veterans assertions that there is a 
nexus between his hearing loss, tinnitus and vertigo, and 
noise exposure and a fungus infection during service, do not 
constitute competent medical evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claims are not well-grounded , and the Board does 
not have jurisdiction to adjudicate them.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  Accordingly, the veteran cannot invoke 
the VAs duty to assist in the development of the claims 
under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 
Vet. App. 136 (1994). 

Although where claims are not well-grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the February 1996 statement of the case.  
Furthermore, by this decision, the Board is informing the 
veteran of evidence which is lacking and necessary to make 
this claim as set forth above well-grounded.  There is no 
prejudice to the appellant in denying the claim as not well-
grounded even though the RO decision was on the merits, 
because the quality of evidence he would need to well 
ground his claim or to reopen it would seem to be...nearly 
the same...  Edenfield v. Brown, 8 Vet. App. 384 (1995)(en 
banc).  Compare Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
obtain further consideration of the matters on appeal before 
the Board, the veteran may file claims supported by medical 
evidence demonstrating a nexus between noise exposure and a 
fungus infection during service, and his current hearing 
loss, tinnitus and vertigo.

ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded, and the appeal is denied.

The claim of entitlement to service connection for tinnitus 
is not well grounded, and the appeal is denied.

The claim of entitlement to service connection for vertigo is 
not well grounded, and the appeal is denied.

		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
